MODIFY and AFFIRM; and Opinion Filed February 25, 2015.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00786-CR

                       TRAMETRIA DENISE BALDWIN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-52087-P

                              MEMORANDUM OPINION
                          Before Justices Lang, Stoddart, and Schenck
                                  Opinion by Justice Schenck

       Trametria Denise Baldwin appeals her conviction, following the adjudication of her guilt,

for robbery. See TEX. PENAL CODE ANN. § 29.02(a) (West 2011). The trial court assessed

punishment at eight years’ imprisonment. In three issues, appellant contends the trial court’s

judgment adjudicating guilt should be modified to show there was no plea bargain agreement and

to reflect the correct names of the prosecutor and defense attorney at the adjudicating hearing.

We modify the trial court’s judgment adjudicating guilt and affirm as modified.

       The judgment adjudicating guilt recites plea bargain terms as “8 years penitentiary.” The

record, however, shows appellant pleaded true to the motion to adjudicate without the benefit of
a plea bargain. Additionally, the judgment incorrectly identifies the attorney for the State as

Jerry Varney and the attorney for appellant as Laura Barzune. The record shows that Meredith

Behgooy represented the State and Harry Ingram represent appellant at the adjudication hearing.

Thus, the judgment is incorrect. We sustain appellant’s three issues.

       We modify the judgment adjudicating guilt to show (1) the attorney for the State is

“Meredith Behgooy;” (2) the attorney for defendant is “Harry Ingram;” and (3) to delete “8 years

Penitentiary” from the “terms of plea bargain” section. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment adjudicating guilt.




                                                     /David Schenck/
                                                     DAVID SCHENCK
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47

140786F.U05




                                               -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


TRAMETRIA DENISE BALDWIN,                           Appeal from the 203rd Judicial District
Appellant                                           Court of Dallas County, Texas (Tr.Ct.No.
                                                    F12-52087-P.
No. 05-14-00786-CR        V.                        Opinion delivered by Justice Schenck,
                                                    Justices Lang and Stoddart participating.
THE STATE OF TEXAS, Appellee



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       The section entitled “Attorney for State” is modified to show “Meredith Behgooy.”

       The section entitled “Attorney for Defendant” is modified to show “Harry Ingram.”

       Delete “8 Years Penitentiary” from section entitled “Terms of Plea Bargain.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.



       Judgment entered February 25, 2015.




                                              -3-